The plaintiff in error was convicted upon an indictment returned in the district court and duly transferred to the county court of Kay county, which charged that he did have in his possession intoxicating liquor with intent to violate provisions of the prohibition law. June 1, 1910, in accordance with the verdict of the jury, the defendant was sentenced to serve a term of ninety days in the county jail and to pay a fine of five hundred dollars. To reverse this judgment an appeal was taken. The indictment is without indorsement of the name of any witness. Motion to set aside, and objection to, the introduction of testimony on this ground was overruled and exception allowed. The state introduced but one witness, the agent of the Santa Fe system at Newkirk, who produced an order of delivery signed "D.I. Gross", and stated that he could not say whether the defendant signed it or not, which was admitted in evidence over the defendant's objection, and also introduced a freight delivery receipt signed by J.E. Hancock, where one B.I. Gross was consignee; which was admitted in evidence over the defendant's objection. Several other freight delivery receipts signed by J.E. Hancock were permitted to be introduced *Page 703 
in evidence. He further testified that it was customary to have the bill of lading issued on each shipment surrendered when shipment is delivered, but that he did not receive any bills of lading from these shipments from the drayman, Hancock. The defendant requested a peremptory instruction to acquit. The facts and issues in this case are the same as in the case of G.W. Cookv. State, infra, and present the same questions. For the reasons given in the opinion in that case, the judgment is reversed.